DETAILED ACTION
Election
Applicants’ election, without traverse, of invention I, the trypsin-like protease gene of SEQ ID NO: 5 is not modified; the first subtilisin-like serine protease gene of SEQ ID NO: 1 is not modified; and the second subtilisin-like serine protease gene or SEQ ID NO: 99 is not modified in their response of February 2, 2021 is acknowledged.  The elected invention is directed to an isolated mutant of a parent Trichoderma strain comprising a polynucleotide encoding a polypeptide and an aspartic protease gene, wherein the aspartic protease gene encoding SEQ ID NO:  108 is recombinantly modified rendering the mutant strain at least 95% deficient in the production of the aspartic protease compared to the parent Trichoderma strain; wherein the trypsin-like protease gene of SEQ ID NO: 5, the first subtilisin-like serine protease gene of SEQ ID NO: 1, and the second subtilisin-like serine protease gene of SEQ ID NO: 99 are not modified, and wherein the polypeptide is heterologous to the parent Trichoderma strain.
The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claim 1-20 were filed on August 18, 2020.  With the preliminary amendment of August 18, 2020, claims 1-20 have been cancelled and claims 21-40 have been added.  Claims 21-40 were pending.  With the amendment of March 17, 2021, claims 1-20 stand cancelled, claims 21, 25, 27, and 37 have been amended, and no claims have been added. Claims 21-40 are pending.  Claims 27-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 21-26, as encompassing the elected invention, are hereby examined.

Effective Filing Date
The effective filing date granted for the instant claims is December 17, 2010, the filing date of PCT/US2010/061105, which disclosed the recited subject matter1.   
AIA -First Inventor to File Status
 Based on the effective filing date of December 17, 2010 the present application is being examined under the pre-AIA , first to invent provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Replace claims 25 and 35 as follows.
Claim 25 The isolated mutant of claim 21, wherein the amino acid sequence has at least 97% sequence identity to SEQ ID NO: 108 or at least 97% sequence identity to amino acids 18 to 395 of SEQ ID NO: 108.
Claim 35 (Currently amended): The method of claim 31, wherein the amino acid sequence has at least 97% sequence identity to SEQ ID NO: 108 or at least 97% sequence identity to amino acids 18 to 395 of SEQ ID NO: 108.
Authorization for this examiner’s amendment was given by Eric Fechter on March 23, 2021.
Allowable Subject Matter
The restriction of claims 27-40 is withdrawn and said claims are rejoined.

All allowable claims, claims 21-40, are limited to an isolated mutant of a parent Trichoderma strain, said parent strain comprising a an aspartic protease gene encoding an aspartic protease, wherein the mutant strain is at least 95% deficient in the production of the aspartic protease compared to the parent Trichoderma strain when cultivated under identical conditions; wherein the aspartic protease is selected from the group consisting of: 
(a) a polypeptide comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 108 or at least 95% sequence identity to amino acids 18 to 395 of SEQ ID NO: 108, wherein said amino acid sequence has aspartic protease activity; and 
(b) a polypeptide encoded by a polynucleotide comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 107 or at least 95% sequence identity to nucleotides 52 to 1339 of SEQ ID NO: 107, or the cDNA thereof, wherein the nucleotide sequence encodes an amino acid sequence having aspartic protease activity: and 

wherein the mutant further comprises a polynucleotide encoding a polypeptide that is heterologous to the parent Trichoderma strain.
The utility of said cells in the production of recombinant proteins is credible based on expression of GH10 xylanase in the aspartic protease deficient strain AgJg111-50 which is deficient in SEQ ID NO:  4 (Examples 16-18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
    

    
        1 US 61/287,844 has only 70 sequences.